                                            -=========-
                                            ~   .....
                                             USDCSDNY
                                                        ---,
      Case 1:19-cv-01704-JSR Document 364 Filed 02/06/20 Page 1 of 3
                                                                            .   ..
                                                                                '
                                                    DOCUMENT                    !:
UNITED STATES DISTRICT COURT                        ELECTRONICALLY F:   r
SOUTHERN DISTRICT OF NEW YORK



 IN RE GSE BONDS ANTITRUST                                                           .,
                                           19-cv-1704        (JSR)
 LITIGATION
                                           ORDER



JED S. RAKOFF, U.S.D.J.

     On January 30, 2020, the Court held a preliminary approval

hearing for the final two proposed settlements in the above-

captioned case. The first proposed settlement is between

plaintiffs and Barclays Capital, Inc.      ("Barclays"). See Mot. for

Prelim. Approval, ECF No. 340; Burke Deel., Exh. 1, ECF No. 343

("Barclays Settlement Agreement"). The second is between

plaintiffs and all remaining defendants: BNP Paribas Securities

Corp.; Cantor Fitzgerald & Co.; Citigroup Global Markets Inc.;

Credit Suisse Securities (USA) LLC; HSBC Securities (USA)                   Inc.;

J.P. Morgan Securities LLC; Merrill Lynch, Pierce, Fenner &

Smith Inc.; Morgan Stanley & Co. LLC; Nomura Securities

International, Inc.; SG Americas Securities, LLC; TD Securities

(USA) LLC; and UBS Securities LLC (the "global defendants"). See

Mot. for Prelim. Approval, ECF No. 341; Burke Deel., Exh. 2, ECF

No. 343 ("Global Settlement Agreement").

     The Court has already preliminarily approved settlements

between plaintiffs and Deutsche Bank Securities, Inc.                ("DB"),


                                    1
      Case 1:19-cv-01704-JSR Document 364 Filed 02/06/20 Page 2 of 3



First Tennessee Bank, N.A. and FTN Financial Securities Corp.

(collectively "FTN"), and Goldman Sachs ("GS") that are

substantially similar to the Global Settlement Agreement. The

Court thus preliminarily approves the Global Settlement

Agreement for substantially the same reasons it approved the

prior settlements. See Opinion and Order, ECF No. 298         ("DB     &   FTN

Op."); Memorandum Order, ECF No. 339 ("GS Mem."). The final

approval hearing for this settlement will be Tuesday, June 9,

2020 at 3:30 pm.1

     The Court notes, however, that two Grinnell factors,            "the

range of reasonableness of the settlement in light of the best

possible recovery," and "the range of reasonableness of the

settlement fund to a possible recovery in light of all the

attendant risks of litigation," weigh less in favor of approval

here than with regard to the DB and GS Settlement Agreements.

See City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d

Cir. 1974). Although the proposed global settlement fund

represents a similar percentage of the best possible recovery to

that of the DB and GS settlements, the global defendants do not

provide the additional value of cooperation that DB and GS did.

The global defendants are thus similarly situated to FTN, which



1 Assuming the Court also preliminarily approves the Barclays
Settlement Agreement, the final approval hearing date will be
the same.


                                    2
         Case 1:19-cv-01704-JSR Document 364 Filed 02/06/20 Page 3 of 3



offered only conditional cooperation that the Court declined to

afford any weight. DB         &    FTN Op. at 19. Nonetheless, because the

global settlement fund represents a greater percentage of the

best possible recovery than the FTN settlement fund,           2   these two

Grinnell factors do not ultimately weigh against preliminary

approval as they did in the FTN settlement. Id. at 19.

    With respect to the Barclays Settlement Agreement, the Court

continues to have questions about the propriety of preliminary

approval. Specifically, the Court is concerned about a provision

of a sealed agreement between plaintiffs and Barclays that the

parties were required to identify under Rule 23 (e) (3).

Accordingly, the Court will hold an additional preliminary

approval hearing for the Barclays Settlement Agreement on

Wednesday, February 5, 2020 at 3:30 pm. If either party so

requests and the Court finds it necessary, this hearing will be

partly or totally sealed.

    SO ORDERED.

Dated:       New York, NY

              _;,""a"¥   :t/Js/2   020             JED S. RAKOFF, U.S.D.J.




2 The FTN settlement fund represented 6-12% of the best possible
recovery based on automatic trebled damages. DB & FTN Op. at 19.
The global settlement fund represents 10-20% of the potential
trebled recovery. See Pls. Mem. of Law in Support of Mots. for
Preliminary Approval at 16, ECF No. 342.
                                           3
